[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON PLAINTIFF'S MOTION TO MODIFY ALIMONY
The plaintiff's motion to modify alimony is hereby granted, the court finding that there has been a substantial, adverse change in the plaintiffs income warranting a modification. After CT Page 12544 review of the statutory criteria in light of the record and the information provided by the parties, the court orders that the alimony paid by the defendant to the plaintiff be increased by $37 from $93 a week to $130 a week. In addition to the other applicable statutory factors, the court specifically notes the cause for the plaintiffs decreased income, her financial need, and the defendant's ability to pay. To the extent allowed and in the manner authorized by law, this alimony shall be paid through an income or wage withholding. This order shall not be retroactive and shall take effect the first week of October 1999.
So ordered September 15, 1999.
Stevens, J.